DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 6/14/22, with respect to “Feature (i)” as described on page 8-9 on the Remarks have been fully considered and are persuasive.  The 112a rejection of the language associated with Feature (i) (conductive routing lines etc) has been withdrawn. 

Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive with respect to “Feature (ii)” as described on pages 9-10.  Applicant relies on Figures 1D and argues that “an area of pad 143 vertically overlaps an area of the pad 142” as annotated on Pages 10 of the Remarks.  The examiner disagrees with this interpretation.  “Overlaps” is not the same as “vertical alignment”.  The term “alignment” implies a specific and deliberate arrangement of pads 143 being connected to another pad 142.  However, this is clearly not the case at all, as Figure 1D shows no such alignment, rather simply a plurality of pad 142’s and a plurality of pads 143, some of which “overlap” some of the pads 142, some of which do not.  There is clearly no deliberate “alignment” occurring. Additionally, there is no reason to align pads 143 with pads 142 as many of these are not shown or described to be interconnected to one another, and the shape of the routing line 145 implies that they are in fact not aligned “vertically” at all.  Furthermore, it is clear that Figure 1D is not drawn to any precise scale, so to claim that any of the pads 143 are vertically aligned to 142 is not appropriate absent specific description in the specification itself which is not present.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5-7, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Pertaining to claim 1, the Specification does not provide support for the following limitation: “wherein one or more connecting points of the first component and one or more connecting points of the second component are vertically aligned.” See the response to arguments above for an explanation.  
Claims 2, 5-7, 21, 27-31 are rejected as being dependent upon claim 1.
Claims 23 and 26 contain the same language as claim 1 and are rejected in the same manner.


Allowable Subject Matter
Claims 11, 16-18, 20, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a first active component mounted, directly or indirectly, on one of the first and second surfaces of the interposer substrate, a second active component mounted, directly or indirectly, on another of the first and second surfaces of the interposer substrate; and a third active component that is positioned adjacent the first component on the multi- layer interposer substrate, wherein the first and third components are interconnected to each other using one or more conductive traces and one or more vias of the multi-layer interposer substrate, wherein; the first and second components are arranged on the interposer substrate and interconnected using one or more conductive traces and one or more vias of the multi-layer interposer substrate, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817                                                                                                                                                                                         8/11/22